                                                              United States Bankruptcy Court
                                                              Northern District of California
In re:                                                                                                                 Case No. 21-50028-SLJ
Evander Frank Kane                                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0971-5                                                  User: kandersen                                                             Page 1 of 3
Date Rcvd: Jan 11, 2021                                               Form ID: 309A                                                             Total Noticed: 53
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 13, 2021:
Recip ID                 Recipient Name and Address
db                     + Evander Frank Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255231                 1000568 B.C. Ltd., 5900 NO. 3 Road, Suite 300, Richmond, BC V6X3P7, CANADA
15255232              #+ American Arbitration Association, Attn: Rebecca Storrow, 100 SE 2nd St, Suite 2300, Miami, FL 33131-2151
15255234               + American Express - Wells Fargo, Card Services, P.O. Box 51193, Los Angeles, CA 90051-5493
15255235                 Arthur Yallen, 84 Avenue Rd, 3rd Floor, Toronto, Ontario M5R2H2, CANADA
15255236               + Barry Smith, Buchalter, 1000 Wilshire Blvd., Ste. 1500, Los Angeles, CA 90017-1730
15255237               + Brandon Dixon, Dixon Law Firm, 304 Enterprise Dr., Oxford, MS 38655-2762
15255238               + Bruce Poltrock, Frandzel Robins et al., 1000 Wilshire Blvd, Suite 1900, Los Angeles, CA 90017-2427
15255240               + Corporation Service Company, 801 Adlai Stevenson Dr., Springfield, IL 62703-4261
15255241                 Daniel A. Parino, Greenberg Glusker, 2046 Century Park East, Ste. 2600, Los Angeles, CA 90067
15255242               + Darren Heitner, 215 Hendricks Isle, Fort Lauderdale, FL 33301-3706
15255243                 Davis Sanchez, 138 Woodbine Ave., Toronto, Ontario M412A2, CANADA
15255244               + Deanna Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255245               + Deanna S. J. Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255247               + Erika L. Mansky, 11845 W. Olympic Blvd., Suite 1000, Los Angeles, CA 90064-1149
15255249                 Hebron Shyng, 179 Davie St., Vancouver, BC V6Z241, CANADA
15255250               + Hope Parker, c/o Jonathan J. Lewis, 3985 University Ave. Fl. 2, Riverside, CA 92501-3256
15255252               + James Scime, 42 Delaware Ave., Suite 120, Buffalo, NY 14202-3924
15255253               + John A. Anthony, Anthony & Partners, LLC, 100 South Ashley Dr., Ste. 1600, Tampa, FL 33602-5318
15255254               + John Fiero, Pachulski Stang et al., 150 California St., 15th Floor, San Francisco, CA 94111-4500
15255255               + Lone Shark Holdings, LLC, Attn: Andrew B. Adams, 128-A Courthouse Square, Oxford, MS 38655-4008
15255256               + Mark S. Hoffman, 11845 W. Olympic Blvd., Suite 1000, Los Angeles, CA 90064-5046
15255257               + Mercedes Benz of Oakland, 2915 Broadway, Oakland, CA 94611-5710
15255259               + Mike Lispti, 2301 Richland Ave, San Jose, CA 95125-3644
15255260                 Newport Sports Management, Inc., 201 City Centre Dr., Suite 400, Mississauga, Ontario L5B 2T4, CANADA
15255261               + Nina Greene, Genoves Joblove & Battista, 100 Southeast Second St., 44th Floor, Miami, FL 33131-2100
15255262               + Pacific Private Money, 1555 Grant Ave, Novato, CA 94945-3120
15255263               + Paul Cambria, 42 Delaware Ave, Buffalo, NY 14202-3901
15255264               + Pete Gianakas, 2301 Richland Ave, San Jose, CA 95125-3644
15255265               + Professional Bank, 396 Alhambra Circle, Ste. 255, Miami, FL 33134-5022
15255266               + Rachel Kuechle, c/o Samuel Capizzi, 267 North St., Buffalo, NY 14201-1306
15255267                 Raj Banghu, 3082 13th Ave. West, Vancouver, BC V6 2V2, CANADA
15255268               + Rosenberg Pelino LLC, Attn: Brian C. Rosenberg, 6031 University Blvd., Suite 300, Ellicott City, MD 21043-6151
15255269               + San Jose Sharks, Attn: Doug Wilson, 525 W. Santa Clara St., San Jose, CA 95113-1500
15255270                 Scotia Bank, 8377 Granville St., Vancouver, BC V6P4Z8, CANADA
15255271                 Sheri Kane, 3457 35th Avenue, Vancouver, BC V6N2N3, CANADA
15255272               + South River Capital LLC, 1 Park Place, Suite 540, Annapolis, MD 21401-3450
15255273               + South River Capital LLC, 2661 Riva Road, Bldg 1000, Suite 1020, Annapolis, MD 21401-7166
15255274               + Sure Sports LLC, Attention: Leon McKenzie, 2116 Hollywood Blvd., #116, Hollywood, FL 33020-6701
15255275               + Tony Chiricosta, Pro Management Resources, Inc., 8012 Wiles Rd., Coral Springs, FL 33067-2072
15255276               + Tony Veltri, 2301 Richland Ave, San Jose, CA 95125-3644
15255277               + Zions Bancorporation, 1900 Avenue of the Stars, Suite 2350, Los Angeles, CA 90067-4510

TOTAL: 42

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.



           Case: 21-50028                Doc# 7          Filed: 01/13/21              Entered: 01/13/21 21:17:18                        Page 1 of 5
District/off: 0971-5                                                  User: kandersen                                                             Page 2 of 3
Date Rcvd: Jan 11, 2021                                               Form ID: 309A                                                             Total Noticed: 53
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: sfinestone@fhlawllp.com
                                                                                        Jan 12 2021 03:23:00      Stephen D. Finestone, Finestone Hayes LLP, 456
                                                                                                                  Montgomery St. 20th Fl., San Francisco, CA
                                                                                                                  94104
tr                     + EDI: BFHJELMESET.COM
                                                                                        Jan 12 2021 06:23:00      Fred Hjelmeset, P.O.Box 4188, Mountain View,
                                                                                                                  CA 94040-0188
smg                       EDI: EDD.COM
                                                                                        Jan 12 2021 06:23:00      CA Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       EDI: CALTAX.COM
                                                                                        Jan 12 2021 06:23:00      CA Franchise Tax Board, Attn: Special
                                                                                                                  Procedures, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       EDI: CALTAXFEE
                                                                                        Jan 12 2021 06:23:00      State Board of Equalization, Attn: Special
                                                                                                                  Procedures Section, MIC:55, P.O. Box 942879,
                                                                                                                  Sacramento, CA 94279
smg                       EDI: IRS.COM
                                                                                        Jan 12 2021 06:23:00      IRS, P.O. Box 7346, Philadelphia, PA 19101-7346
ust                       Email/Text: ustpregion17.sj.ecf@usdoj.gov
                                                                                        Jan 12 2021 03:23:00      Office of the U.S. Trustee / SJ, U.S. Federal Bldg.,
                                                                                                                  280 S 1st St. #268, San Jose, CA 95113-3004
15255233               + EDI: AMEREXPR.COM
                                                                                        Jan 12 2021 06:23:00      American Express, P.O. Box 650448, Dallas, TX
                                                                                                                  75265-0448
15255239                  Email/Text: Bankruptcy@my100bank.com
                                                                                        Jan 12 2021 03:24:00      Centennial Bank, P.O. Box 966, Conway, AR
                                                                                                                  72033
15255248               + EDI: CALTAX.COM
                                                                                        Jan 12 2021 06:23:00      Franchise Tax Board, State of California, P.O. Box
                                                                                                                  2952, Sacramento, CA 95812-2952
15255258               + Email/Text: MarcsBankruptcyUnit@michigan.gov
                                                                                        Jan 12 2021 03:24:00      Michigan Department of Treasury, PO Box 30199,
                                                                                                                  Lansing, MI 48909-7699

TOTAL: 11


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
15255246         *+            Deanna S.J. Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255251         *+            Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 13, 2021                                           Signature:            /s/Joseph Speetjens




           Case: 21-50028                Doc# 7          Filed: 01/13/21              Entered: 01/13/21 21:17:18                       Page 2 of 5
District/off: 0971-5                                              User: kandersen                                                       Page 3 of 3
Date Rcvd: Jan 11, 2021                                           Form ID: 309A                                                       Total Noticed: 53

                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 11, 2021 at the address(es) listed
below:
Name                              Email Address
Fred Hjelmeset
                                  fhtrustee@gmail.com CA90@ecfcbis.com

Office of the U.S. Trustee / SJ
                                  USTPRegion17.SJ.ECF@usdoj.gov

Stephen D. Finestone
                                  on behalf of Debtor Evander Frank Kane sfinestone@fhlawllp.com


TOTAL: 3




           Case: 21-50028              Doc# 7         Filed: 01/13/21            Entered: 01/13/21 21:17:18                    Page 3 of 5
      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1              Evander Frank Kane                                                         Social Security number or ITIN            xxx−xx−7617
                      First Name   Middle Name     Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             California Northern Bankruptcy Court
                                                                                                 Date case filed for chapter 7 1/9/21
Case number:          21−50028 SLJ 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                 About Debtor 1:                                               About Debtor 2:

 1.     Debtor's full name                       Evander Frank Kane

 2.     All other names used in the
        last 8 years

 3.    Address                                 2301 Richland Ave.
                                               San Jose, CA 95125

 4.    Debtor's attorney                       Stephen D. Finestone                                            Contact phone (415) 421−2624
                                               Finestone Hayes LLP
       Name and address                        456 Montgomery St. 20th Fl.
                                               San Francisco, CA 94104

 5.    Bankruptcy trustee                      Fred Hjelmeset                                                  Contact phone (650)386−5634
                                               P.O.Box 4188                                                    Email: fhtrustee@gmail.com
       Name and address                        Mountain View, CA 94040

 6.         Bankruptcy clerk's office                          Mailing Address:                               Hours open: Monday − Friday 9:00 am
                                                               U.S. Bankruptcy Court                          to 4:30 pm
            Documents in this case may be filed at this        280 South First Street
            address. You may inspect all records filed in                                                     Contact phone: (888) 821−7606
            this case online at www.pacer.gov.                 Room 3035
                                                               San Jose, CA 95113
                                                                                                              Date: 1/11/21
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      Case: 21-50028                 Doc# 7           Filed: 01/13/21              Entered: 01/13/21 21:17:18                        Page 4 of 5
Debtor Evander Frank Kane                                                                                                Case number 21−50028 SLJ 7


7. Meeting of creditors                 February 3, 2021 at 10:30 AM                                          Via Tele/Videoconference

    Debtors must attend the                                                                                   Trustee: Fred Hjelmeset
    meeting to be questioned                                                                                  Call in number/URL: 1−877−921−5909
    under oath. In a joint case, both                                                                         Passcode: 9477074
    spouses must attend. Creditors      The meeting may be continued or adjourned
    may attend, but are not             to a later date. If so, the date will be on the
    required to do so.                  court docket.
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                 The presumption of abuse does not arise.

    If the presumption of abuse
    arises, you may have the right
    to file a motion to dismiss the
    case under 11 U.S.C. § 707(b).
    Debtors may rebut the
    presumption by showing
    special circumstances.


9. Deadlines                            File by the deadline to object to discharge Filing
                                        or to challenge whether certain debts are deadline:
    The bankruptcy clerk's office       dischargeable:                              4/5/21
    must receive these documents
    and any required filing fee by
    the following deadlines.            You must file a complaint:

                                        • if you assert that the debtor is not entitled to
                                          receive a discharge of any debts under any of the
                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                          or
                                        • if you want to have a debt excepted from
                                          discharge under 11 U.S.C § 523(a)(2), (4), or (6).
                                        You must file a motion:
                                        • if you assert that the discharge should be denied
                                          under § 727(a)(8) or (9).


                                        Deadline to object to exemptions:                                     Filing deadline: 30 days after the
                                        The law permits debtors to keep certain property as                   conclusion of the meeting of creditors
                                        exempt. If you believe that the law does not authorize
                                        an exemption claimed, you may file an objection.


10. Proof of claim                      No property appears to be available to pay creditors. Therefore, please do not file a proof of claim
                                        now. If it later appears that assets are available to pay creditors, the clerk will send you another
    Please do not file a proof of       notice telling you that you may file a proof of claim and stating the deadline.
    claim unless you receive a
    notice to do so.


11. Creditors with a foreign If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking
    address                  the court to extend the deadlines in this notice. Consult an attorney familiar with United States
                             bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold
                                        and distributed to creditors. Debtors must file a list of property claimed as exempt. You may
                                        inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the
                                        law does not authorize an exemption that the debtors claim, you may file an objection. The
                                        bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line
                                        9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case: 21-50028                     Doc# 7         Filed: 01/13/21             Entered: 01/13/21 21:17:18                         Page 5 of 5
